Citation Nr: 0112669	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from August 1964 to June 1968.  
He received a Bronze Star Medal with Combat Distinguishing 
Device for heroic achievement in Vietnam and a Purple Heart 
for wounds received in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which an increased evaluation for 
PTSD and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities were denied.  


REMAND

The veteran contends that he is unemployable because of his 
service-connected PTSD.  The record shows that the veteran 
has three service connected disabilities; PTSD evaluated as 
50 percent disabling, residuals of an injury to muscle group 
VI (gunshot wound to the left elbow) with ulnar nerve damage 
(minor) evaluated as 20 percent disabling and shell fragment 
wound scars on the right hand and right leg evaluated as 0 
percent disabling.  

The veteran essentially avers that he cannot work due to 
symptoms associated with his service-connected PTSD.  He 
argues that the PTSD is of such severity as to render him 
unemployable.  In support of his contention, he submitted 
correspondence showing that he had problems at work and a 
private Physician's Report of Disability, opinion that he was 
totally incapacitated for further performance of duty and was 
likely incapacitated permanently and therefore should be 
retired.  

The veteran was last afforded a VA mental disorders 
examination for purposes of evaluating his service-connected 
PTSD in November 1999.  The examiner noted that the veteran 
was mentally competent to handle VA funds.  The diagnosis was 
PTSD and the GAF score was 70.  The Board finds that the 
aforementioned VA examination report failed to give any 
medical opinion as to the veteran's employability.  The Court 
of Appeals for Veterans Claims (Court) specifically stated in 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994), that where VA has merely 
offered its own opinion regarding whether a veteran is 
unemployable as a result of a service-connected disability, 
VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  

In addition, if the veteran is found to be unemployable, a 
medical opinion is required as to whether this is solely due 
to the service-connected disabilities.  In order to clarify 
the veteran's disability picture, the Board concludes that a 
medical opinion is required.  The examining physician should 
also address the extent of functional and industrial 
impairment solely attributable to the veteran's service-
connected disabilities.  As the claim for an increased 
evaluation for PTSD is inextricably intertwined with the 
issue of individual unemployability it must also be remanded.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  A field investigation should be 
undertaken with particular reference to 
the veteran's social and industrial 
adjustment over the past several years.  
Contact should be made with disinterested 
persons, representative businessmen, 
physicians, prior employers and co-
workers, tradespeople and others who may 
have knowledge of the veteran's social 
and industrial adjustment.  His 
occupational history should be verified 
through information obtained as to the 
character of work done by the veteran and 
the periods of employment since 
separation from service.  Information 
should also be verified as to absences 
from work and the reasons therefore, if 
known, together with verification of 
efforts by the veteran to obtain work.  
Information should be obtained as to 
whether or not persons contacted have 
observed the veteran to manifest signs or 
symptoms of illness, disease, defect 
abnormality or misconduct, especially 
alcohol and illegal drug abuse.  In 
connection with these observations, a 
detailed account of the facts observed 
and the dates of observation should be 
recorded.  

2.  The veteran should be afforded VA 
examinations of the service-connected 
disabilities.  The claims folder should 
be made available to the examiners for 
review before the examinations so that 
the veteran's entire medical history can 
be taken into consideration prior to 
formulating an opinion regarding the 
veteran's ability to obtain and maintain 
gainful employment.  The examiners are 
asked to indicate in the examination 
reports that the claims folder has been 
reviewed.  All indicated special studies 
should be performed and the examiners 
should review the results of any testing 
prior to completion of the reports.  The 
examiners should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

In the event that the examiners determine 
that the veteran is unemployable, the 
examiners must express an opinion as to 
whether the reason for the veteran's 
inability to obtain and maintain a 
substantially gainful occupation is the 
result of the service-connected 
disabilities.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and additional evidence, and 
ensure that all of the forgoing 
development have been conducted and 
completed in full.  If any development is 
in complete, appropriate corrective 
action is to be implemented. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The veteran is advised that failure to report for 
a scheduled VA examination may have adverse consequences, 
including the possible denial of the claim.  See 38 C.F.R. § 
3.655(b) (2000); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

